DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1-14 in the reply filed on 11/3/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/22.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "the anionic initiator" in the first line.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 1 recites the limitation and amending claim 13 to depend upon claim 13 will overcome the instant rejection.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0289209 (herein Kwag).
As to claim 1-7 and 10-11, see example 1 (paragraphs 71-72) of Kwag,wherein a method for preparing a functionalized polymer is taught, wherein first styrene and butadiene (diene monomer)(monomers) are polymerized to form a reactive polymer.  Afterwards, the reactive polymer is reacted with PEGMA300.  PEGMA300 is polyethyleneglycolmethacrylate 300 (paragraph 61), which has the formula disclosed in paragraph 41:

    PNG
    media_image1.png
    143
    257
    media_image1.png
    Greyscale
, wherein R2=methyl and m is an integer from 1 to 50 (paragraph 23).  Since the molecular weight is 300, it has about 3 units of m and is also known as poly(ethylene glycol) methyl ether methacrylate, reading on the structure of step ii and claims 2-7 (wherein n=3 and p=2, R3=methyl and R1=methyl).
As to claim 8, 2-bromoisobutryl bromide is added, which helps functionalization and therefore reads on the claimed compatibilizer.  
As to claims 12-13, the method includes an anionic initiator/organolithium compound (n-butyl lithium).  See paragraph 71.
As to claim 14, see example 1 (paragraphs 71-72) of Kwag,wherein a method for preparing a functionalized polymer is taught, wherein first styrene and butadiene (diene monomer)(monomers) are polymerized to form a reactive polymer.  
The reactive polymer is reacted with 2-bromoisobutryl bromide is added, which helps functionalization and therefore reads on the claimed compatibilizer.  This would form a sterically bulky polymer as shown in formula 4.  
Afterwards, the sterically bulky polymer is reacted with PEGMA300.  PEGMA300 is polyethyleneglycolmethacrylate 300 (paragraph 61), which has the formula disclosed in paragraph 41:

    PNG
    media_image1.png
    143
    257
    media_image1.png
    Greyscale
, wherein R2=methyl and m is an integer from 1 to 50 (paragraph 23).  Since the molecular weight is 300, it has about 3 units of m and is also known as poly(ethylene glycol) methyl ether methacrylate, reading on the structure of step ii and claims 2-7 (wherein n=3 and p=2, R3=methyl and R1=methyl).


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20060106820 (herein Hiroo).
In setting forth the instant rejection, a machine translation has been relied upon.  Citations below refer to the machine translation.  A copy of both the machine translation and the KR document are supplied with the instant action.
As to claims 1-7, example 1 (page 36) of Hiroo teaches teaching a method for preparing a functionalized polymer, wherein first styrene (monomer) are polymerized to form a reactive polymer.  Afterwards, the reactive polymer is reacted with methoxy polyethylene glycol methacrylate (PME-400).  PME-400 has the formula

    PNG
    media_image1.png
    143
    257
    media_image1.png
    Greyscale
, wherein R2=methyl and m is 5 (deduced (400-100)/62).  The structure is also known as poly(ethylene glycol) methyl ether methacrylate, reading on the structure of step ii and claims 2-7 (wherein n=5 and p=2, R3=methyl and R1=methyl).
As to claim 8-9, a compatibilizer is added before reaction with the polyethylene glycol methacrylate.  See example 1, wherein diphenylethylene is reacted first.  Diphenylethylene reads on formula of claim 9, wherein R4 is phenyl (sterically bulky substituent).  Also note that this is a preferred bulky group and compatibilizer of the examples of the instant invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20060106820 (herein Hiroo).
In setting forth the instant rejection, a machine translation has been relied upon.  Citations below refer to the machine translation.  A copy of both the machine translation and the KR document are supplied with the instant action.
The discussion with respect to Hiroo set-forth above is incorporated herein by reference.  
As to claims 10-11, the broader disclosure (page 28 and 32) teaches that diene monomers such as butadiene) can be utilized along with styrene (page 28 and example 1).    
While Hiroo does not give any examples to a combination of styrene and butadiene, both butadiene (pages 28 and 32) and “mixtures of two kinds” of monomer are taught.  Therefore, Hiroo states that both styrene and butadiene are suitable in combination to form a polymer and the resulting block copolymer yields predictable solutions via polymerization.  Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E).  It is noted that there are a finite number of recognized solutions in the broader disclosure of Hiroo which the broader disclosure implies yields predictable results (methods to produce polymers) and one would have pursued the solutions given that they are in the broader disclosure teaches that they are suitable.  In light of the discussion above, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to prepare any of the polymers suggested by Hiroo including ones with a polymer portion with both butadiene and styrene as claimed and thereby arrive at the claimed invention.  Further, it would have been obvious to utilize at the time of the invention to have utilized a combination of a diene monomer (butadiene) and styrene because Hiroo teaches that each is suitable and a combination of the two is also suitable.  
As to claims 12-13, the method includes an anionic initiator/organolithium compound (n-butyllithium).  See example 1 on page 36.
As to claim 14, example 1 (page 36) of Hiroo teaches teaching a method for preparing a functionalized polymer, wherein first styrene (monomer) are polymerized to form a reactive polymer.  
Afterwards, a compatibilizer is added before reaction with the polyethylene glycol methacrylate.  See example 1, wherein diphenylethylene is reacted first.  Diphenylethylene reads on formula of claim 9, wherein R4 is phenyl (sterically bulky substituent).  Also note that this is a preferred bulky group and compatibilizer of the examples of the instant invention.
Thereafter, the (sterically hindered) polymer is reacted with methoxy polyethylene glycol methacrylate (PME-400).  PME-400 has the formula

    PNG
    media_image1.png
    143
    257
    media_image1.png
    Greyscale
, wherein R2=methyl and m is 5 (deduced (400-100)/62).  The structure is also known as poly(ethylene glycol) methyl ether methacrylate, reading on the structure of step ii and claims 2-7 (wherein n=5 and p=2, R3=methyl and R1=methyl).
While Hiroo does not give any examples to a combination of styrene and butadiene, both butadiene (pages 28 and 32) and “mixtures of two kinds” of monomer are taught.  Therefore, Hiroo states that both styrene and butadiene are suitable in combination to form a polymer and the resulting block copolymer yields predictable solutions via polymerization.  Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E).  It is noted that there are a finite number of recognized solutions in the broader disclosure of Hiroo which the broader disclosure implies yields predictable results (methods to produce polymers) and one would have pursued the solutions given that they are in the broader disclosure teaches that they are suitable.  In light of the discussion above, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to prepare any of the polymers suggested by Hiroo including ones with a polymer portion with both butadiene and styrene as claimed and thereby arrive at the claimed invention.  Further, it would have been obvious to utilize at the time of the invention to have utilized a combination of a diene monomer (butadiene) and styrene because Hiroo teaches that each is suitable and a combination of the two is also suitable.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764